[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT FORT'S MOTION FOR SUMMARY JUDGMENT CT Page 884
Defendant Fort's Motion for Summary Judgment is denied after reviewing the complaint, the deposition testimony and the affidavit of the plaintiff because the court finds that the defendant has not sustained his burden of showing the absence of any genuine issue of material fact relative to the specifications of negligence alleged in the complaint, Fogarty v. Rashaw, 193 Conn. 442, 446 (1984).
Wagner, J.